Citation Nr: 0917640	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  04-31 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for arteriosclerotic 
cardiovascular disease, status post myocardial infarctions 
and coronary artery bypass grafting, to include as secondary 
to posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION


The Veteran served on active duty from December 1969 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in March 2008.  

In a June 2008 decision, the Board granted the Veteran's then 
pending claim of entitlement to service connection for PTSD.  
At that time, the Veteran's claim of service connection for 
arteriosclerotic cardiovascular disease was remanded by the 
Board for additional development in June 2008.  The claim is 
once again before the Board.


FINDING OF FACT

The Veteran does not have arteriosclerotic cardiovascular 
disease, status post myocardial infarctions and coronary 
artery bypass grafting that is attributable to military 
service, or was caused or made worse by service-connected 
disability.  


CONCLUSION OF LAW

The Veteran does not have arteriosclerotic cardiovascular 
disease, status post myocardial infarctions and coronary 
artery bypass grafting that is the result of disease or 
injury incurred in or aggravated during active military 
service; and such disability is not proximately due to or the 
result of service-connected disability.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008) 38 C.F.R. § 3.310 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Element (4), the requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim, was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).  

Thus, any error related to element (4) is harmless.  
Nevertheless, as indicated above, the four content-of-notice 
requirements of Pelegrini have been met in this case.  
Additionally, the RO has provided the Veteran notice with 
respect to effective dates and rating criteria provisions by 
way of letters dated in March 2006 and September 2008.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The RO issued a letter to the Veteran in June 2002 and 
advised him of the evidence necessary to establish service 
connection on a direct basis.  In the notice letter, the RO 
also notified the Veteran that VA was required to make 
reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  It 
requested that the Veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
The RO also requested that the Veteran submit evidence in his 
possession in support of his claims.  The Veteran was 
informed in a September 2008 letter of the evidence necessary 
to establish service connection on a secondary basis.  

Additional correspondence dated in March 2006 and September 
2008 as to both the disability rating and effective date 
elements was also provided to the Veteran.  That letter 
advised the Veteran as to the basis for assigning both 
disability ratings and effective dates, and explained the 
type of evidence necessary to substantiate claims for a 
higher evaluation and/or an earlier effective date.  Thus, 
the Board finds that the content of the notice provided in 
the June 2002, March 2006, and September 2008 letters satisfy 
each of the elements specified by the U.S. Court of Appeals 
for Veterans Claims (Court) in Pelegrini and Dingess.

The Board further finds that the duty to assist requirements 
have also been satisfied in this case.  Specifically, all 
obtainable evidence identified by the Veteran relative to 
these issues has been obtained and associated with the claims 
folder, including records from the Social Security 
Administration, and he has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  

The Board recognizes that assistance shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008).  However, VA's duty to 
provide a medical examination is not triggered unless the 
record contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a disease 
manifesting during an applicable presumptive period, and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability.  38 U.S.C.A. § 5103A; McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the claim for service connection on appeal, 
as discussed in more detail below, the record is absent for 
competent lay or medical evidence that the Veteran's claimed 
disability is associated with any events, injuries, or 
diseases that occurred in service or to a service-connected 
disability.  

In this regard, the Board cognizant that there are instances 
in which lay testimony can serve to establish an association 
between the claimed disability and military service, or a 
service-connected disability, for the purpose of satisfying 
the criteria of McLendon.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  For example, a lay person may be competent 
to offer testimony on certain medical matters, such as 
describing symptoms observable to the naked eye, or even 
diagnosing simple conditions such as a dislocated shoulder, 
and their lay testimony as to a continuity of symptomatology 
can satisfy the requirements of McLendon.  However, the Board 
finds that a lay person is not be competent to offer an 
opinion on a matter clearly requiring medical expertise.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a Veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  

In this case, the Veteran has not alleged any continuity of 
symptomatology between the claimed disability and his 
military service.  Thus, there is no lay evidence suggesting 
a direct association between his current disability and 
service.  Rather, he has claimed that this disability was 
caused or aggravated by his service-connected PTSD.  However, 
a lay person is not competent to offer an opinion on complex 
medical questions, and the Board believes that, as a lay 
person, the Veteran is not competent to offer an opinion 
linking his claimed arteriosclerotic cardiovascular disease, 
status post myocardial infarctions and coronary artery bypass 
grafting, to his service-connected PTSD.  Therefore, this is 
not a case in which the appellant and his representative's 
lay beliefs alone can serve to establish any association 
between the Veteran's disability and his service-connected 
disability.  

Additionally, while the Veteran has submitted a medical 
treatise linking panic disorder, heart disease, and cardiac 
morbidity, the information which has been submitted by the 
Veteran is general in nature and does not specifically relate 
to the facts and circumstances surrounding his particular 
case.  Thus, this evidence does not constitute competent 
medical evidence that can serve to establish an association 
between the claimed disability and the Veteran's service-
connected PTSD.  As there is no other competent evidence 
suggesting any association with service or a service-
connected disability, the Board finds that an examination is 
not warranted under the criteria set forth in McLendon.  See 
Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003).  Thus, 
the Board finds that an examination is not necessary in this 
instance.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Factual Background

The Veteran claims that he has arteriosclerotic 
cardiovascular disease, status post myocardial infarctions 
and coronary artery bypass grafting which was caused or 
aggravated by his service-connected PTSD.  

The Veteran's service treatment records (STRs) do not include 
any complaints, findings or treatment related to any cardiac 
disability.  The Veteran's September 1969 entrance 
examination revealed a normal clinical evaluation of the 
Veteran's heart.  The Veteran denied pain or pressure in his 
chest and palpitations and pounding heart on a report of 
medical history prepared in conjunction with his entrance 
examination.  A separation examination was not included in 
the STRs.  

Private treatment reports from Raleigh Internal Medical 
Associates which also include treatment reports from Wake 
County Hospital System dated from December 1982 to September 
1983 reveal that the Veteran was treated for a myocardial 
infarction in December 1982.  He was assessed with 
atherosclerotic heart disease with total occlusion of the 
right coronary artery and recurrent angina pectoris in May 
1983.  

Also associated with the claims file is a medical examination 
prepared by M. Lownes, Jr., M.D., dated in January 1984 which 
indicates that the Veteran was diagnosed with two previously 
documented myocardial infarctions (in December 1982 and May 
1983) due to arteriosclerotic cardiovascular disease and 
unstable angina.  

The Veteran submitted a medical treatise from the Journal of 
Psychosomatic Research which indicates that panic disorder is 
prevalent in patients with medically unexplained cardiac 
symptoms and in patients with coronary artery disease.  

An August 2004 VA examination report was unrelated to the 
issue on appeal.  

Associated with the claims file are VA outpatient treatment 
reports dated from August 2001 to March 2008.  The records 
reveal that the Veteran underwent coronary artery bypass 
grafting in March 2002.  He was also assessed with mild 
cardiomegaly in April 2002.  The medical records indicate 
that his medical history included a diagnosis of coronary 
artery disease status post coronary artery bypass grafting, 
coronary atherosclerosis, and two myocardial infarctions.  

Also associated with the claims file are records obtained 
from the Social Security Administration (SSA).  The records 
indicate that the Veteran was in receipt of SSA disability 
benefits for anxiety related disorders and chronic ischemic 
heart disease.  The records include some duplicative medical 
records including VA outpatient treatment reports and private 
treatment reports from Wake County Hospital System.  Also 
associated with the records is a psychological evaluation 
from J. Albert, Ph.D., dated in July 2002.  Dr. Albert 
diagnosed the Veteran with major depression, anxiety disorder 
and probable posttraumatic stress syndrome.  He indicated 
that the Veteran was emotionally fragile and suffered from 
physical problems, especially heart problems.  However, he 
did not link the Veteran's heart disabilities to any of his 
psychological diagnoses.  

The Veteran testified at a Travel Board hearing in March 
2008.  He indicated that several of his doctors had informed 
him that stress is one the main things that cause heart 
attacks.  However, he also acknowledged that none of doctors 
specifically indicated that his PTSD was the cause of his 
heart issues.     

III.  Legal Analysis 

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  In addition, certain 
chronic diseases, including arteriosclerosis, may be presumed 
to have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a Veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court lay 
observation is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board notes that although the Veteran served during a 
period of war, he does not allege that the current disability 
at issue began in combat, and therefore, 38 U.S.C.A. § 
1154(b), pertaining to proof of service incurrence or 
aggravation of a disease or injury in the case of a Veteran 
who engaged in combat with the enemy is not for application.

In addition, the regulations provide that service connection 
is warranted for disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310 (2006 & 2008).  This includes any increase in 
disability that is proximately due to or the result of a 
service-connected disease of injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

Effective October 10, 2006, 38 C.F.R. § 3.310(b) was amended 
to state that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  Although VA has indicated that 
the purpose of the regulation change was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection based on 
aggravation may be made.  This had not been VA's practice, 
which suggests the possibility that the recent change amount 
to a substantive change in the regulation.  Given what may be 
substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which favors the claimant.

As noted previously, the Veteran's STRs do not document any 
complaints, findings, or treatment for any heart disability.  
Additionally, none of the medical records associated with the 
claims file relate the Veteran's arteriosclerotic 
cardiovascular disease to his military service or his 
service-connected PTSD.  Furthermore, arteriosclerotic 
cardiovascular disease is not shown to have manifested to a 
compensable degree within one year of separation from active 
duty.  38 C.F.R. § 3.307, 3.309.  Consequently, the 
preponderance of the evidence is against the claim.  

The Board has considered the medical treatise article 
submitted by the Veteran in support of his claim.  Treatise 
evidence can, in some circumstances, constitute competent 
medical evidence. See 38 C.F.R. § 3.159(a)(1) (competent 
medical evidence may include statements contained in 
authoritative writings such as medical and scientific 
articles and research reports and analyses).  However, 
medical evidence that is speculative, general or inconclusive 
in nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).

Here, crucially, the article which has been submitted by the 
Veteran is general in nature and does not specifically relate 
to the facts and circumstances surrounding his particular 
case.  It is true that the article suggests the possibility 
of a relationship between panic disorder, and both cardiac 
symptoms and coronary artery disease.  However, the 
discussion is limited to panic disorder, and it does not 
provide any findings or conclusions with respect to a 
possible relationship between heart disease, and either PTSD 
or psychiatric disorders in general.  Thus, the Board finds 
the article is not probative regarding the etiology of the 
Veteran's arteriosclerotic cardiovascular disease.

The Board notes that the Veteran has alleged that he has 
arteriosclerotic cardiovascular disease that is related to 
service or to a service-connected disability.  However, as 
noted above, while the Veteran is capable of providing 
information regarding the current symptoms related to his 
disability, as a layperson, he is not qualified to offer 
opinions on matters requiring medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for arteriosclerotic cardiovascular 
disease, status post myocardial infarctions and coronary 
artery bypass grafting.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2008).


ORDER

Entitlement to service connection for arteriosclerotic 
cardiovascular disease, status post myocardial infarctions 
and coronary artery bypass grafting, to include as secondary 
to PTSD, is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


